Citation Nr: 0315578	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  02-02 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
degenerative disc disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran served on active duty from April 1977 to April 
1980, from September 1981 to September 1985, and from 
November 1986 to November 1999.  

This case comes before the Board of Veterans' Appeals (Board) 
from a September 2000 rating decision of the Regional Office 
(RO) of the Department of Veterans Affairs (VA), in Seattle, 
Washington.  The RO granted service connection for 
degenerative disc disease of the cervical spine and assigned 
a 20 percent evaluation.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board notes that due process matters and developmental 
deficiencies exist, requiring a remand of this issue on 
appeal. 

The CAVC has held that section 5103(a) as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003), the United States Court of Appeals for the Federal 
Circuit (CAFC) determined that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C. § 7104(a).

Among other things, the CAFC held that providing a 30 day 
response period to provide information and identify evidence 
to substantiate a claim was contrary to 38 U.S.C.A. 
§ 5103(b), which provides a one year period.

The statement of the case (SOC) of March 2002 is noted to 
include the provisions of the VCAA.  Nonetheless, the Board 
sent the veteran a letter in January 2003, which advised him 
of changes to criteria for adjudicating intervertebral disc 
syndrome and of the notice requirements of the VCAA regarding 
the disability at issue.  However, the Board provided the 
appellant only 60 days to respond.  Therefore, the Board's 
letter is not consistent with the requirements of Disabled 
American Veterans, et al.  The Board granted an additional 
30-day extension in May 2003.  

Notwithstanding this fact, the Board's letter, even with the 
30-day extension is not consistent with the requirements of 
Disabled American Veterans, et al which requires a one-year 
period for the submission of evidence.  

Regarding the cervical spine, the Board notes that effective 
September 23, 2002, the criteria for adjudicating 
intervertebral disc syndrome were revised.  Due to this 
revision, another VA examination of the cervical spine is 
necessary to afford examination of this disorder pursuant to 
these revised criteria.

Accordingly, this case is remanded for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra and 
Disabled American Veterans et al., supra.  



The letter should specifically notify the 
appellant of the one year period for 
response.    

3.  The RO should make arrangements with 
the appropriate specialists for the 
veteran to be afforded the following 
examinations:  An orthopedic examination 
by an orthopedic surgeon and a 
neurological examination by a neurologist 
or other appropriate available medical 
specialist to ascertain the current 
nature and extent of severity from 
degenerative disc disease of the cervical 
spine.   

The claims file, copies of the criteria 
under 38 C.F.R. § 4.40, 4.45, 4.59, and 
the previous as well as revised criteria 
under 38 C.F.R. § 4.71a; Diagnostic Code 
5293(to both examiners); and 38 C.F.R. 
§ 4.124(a); and a separate copy of this 
remand must be made available to the 
examiners for review prior and pursuant 
to conduction and completion of the 
examinations.  The examiners must 
annotate their examination reports that 
the claims file was in fact made 
available for review in conjunction with 
the examinations.  

The examiners should be asked to measure 
active and passive ranges of spinal 
motion in degrees, and describe any found 
functional loss that is due to pain, 
including, but not limited to, 
restriction in range of motion due to 
pain.  


The examiners should also address the 
following: 

(1) Whether the evidence shows current 
disc disease and at what levels.  

(2) If disc disease is present in more 
than one cervical segment, and provided 
the effects in each segment are distinct, 
describe the nature and extent of any 
orthopedic and/or neurological 
manifestations or incapacitating episodes 
that are present.  

(3) Regarding any neurological 
manifestations shown in any area, 
describe the area or body part affected 
and provide an opinion as to the severity 
of the manifestations to include whether 
such manifestations more closely resemble 
neuritis, neuralgia, or paralysis, either 
incomplete or complete.  

(4) The examiners should also note 
whether disc disease is manifested by (i) 
sciatic neuropathy, (ii) characteristic 
pain, (iii) demonstrable muscle spasm, 
(iv) absent ankle jerk, or (v) other 
neurological findings appropriate to site 
of diseased disc; and (vi) the frequency 
and duration of symptomatic episodes; 

(5) An opinion should also be given as to 
whether there is any muscle atrophy or 
other indications of disuse; and 

(6) It should also be ascertained whether 
the veteran's subjective complaints are 
consistent with and supported by 
objective findings.  Any necessary tests 
or studies should be undertaken and the 
claims files should be reviewed by the 
examiner.  All findings should be 
reported in detail and the basis for any 
opinion should be given.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  The 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L., No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an initial rating in excess of 20 percent 
for degenerative disc disease of the 
cervical spine.  The RO should document 
its application of the criteria under 
38 C.F.R. §§ 4.40, 4.45, 4.59; 38 C.F.R. 
§ 4.71a, Diagnostic Code5293 (previous 
and amended criteria), and 38 C.F.R. 
§ 4.124.  The RO should also document its 
consideration of the applicability of the 
criteria under 38 C.F.R. § 3.321(b)(1) 
(2002).

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue a SSOC.  The 
SSOC must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the issue 
currently on appeal.  The SSOC should also include a 
discussion of evidence received since the most recent SSOC.  
A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the RO, however, the 
veteran is hereby notified that failure without good cause 
shown to report for any scheduled VA examination(s) may 
adversely affect the outcome of his claim.  38 C.F.R. § 3.655 
(2002).

Moreover, the governing regulation provides that failure to 
report without good cause shown for any examination in 
connection with a claim for an increased rating will result 
in the denial of the claim.  38 C.F.R. § 3.655 (2002); 
Connolly v. Derwinski, 1 Vet. App. 566 (1991).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


